DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         SAMUEL WALTERS,
                            Appellant,

                                    v.

     FEDERAL NATIONAL MORTGAGE ASSOCIATION (“FNMA”),
                        Appellee.

                              No. 4D14-0671

                          [February 4, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Kathleen Ireland, Judge; L.T. Case No. 2012CA002375
(11).

  Alix J. Montes, Miami, for appellant.

  Kimberly Hopkins and Ronald M. Gaché of Shapiro, Fishman & Gaché,
LLP, Tampa, for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

WARNER, CIKLIN AND GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.